         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
EMERGENCY CARE SERVICES OF                              :
PENNSYLVANIA, P.C. and                                  :
EMERGENCY PHYSICIAN                                     :
ASSOCIATES OF PENNSYLVANIA,                             :
P.C.,                                                   :
                       Plaintiffs,                     :
                                                       :
               v.                                      :
                                                       :
UNITEDHEALTH GROUP, INC.,                               :
UNITEDHEALTHCARE SERVICES,                              :              No. 5:20-cv-05094
INC., UNITEDHEALTHCARE, INC.,                           :
UNITEDHEALTH NETWORKS, INC.,                            :
UNITEDHEALTHCARE INSURANCE                              :
COMPANY, UNITEDHEALTHCARE OF                            :
NEW ENGLAND, INC.,                                      :
UNITEDHEALTHCARE OF                                     :
PENNSYLVANIA, INC., and                                 :
MULTIPLAN, INC.,            :
                  Defendants.              :
__________________________________________

                                           OPINION

                    Plaintiffs’ Motion to Remand, ECF No. 20—GRANTED

Joseph F. Leeson, Jr.                                                             January 25, 2021
United States District Judge

I.     INTRODUCTION

       This action concerns a dispute over the rates of reimbursement paid by several health

insurance companies to hospital-based physician practices in Pennsylvania. Plaintiffs, two

hospital-based physician practices, contend that beginning in 2019 the insurance company

Defendants, with the help of a data analysis company, drastically reduced their reimbursement

from historic, established rates. Plaintiffs’ suit asserts state law causes of action for conversion,


                                                  1
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 2 of 17




conspiracy, breach of implied contract, and quantum meruit, and was initially filed in the Court

of Common Pleas of Philadelphia County. Defendants removed the action to this Court on the

grounds that Plaintiffs’ claims are completely preempted by § 502(a) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1132 (“ERISA”). Presently before the

Court is Plaintiffs’ motion to remand the matter to Pennsylvania state court. They contend their

claims properly sound in state law and are not preempted by ERISA. Upon consideration of the

arguments put forward by Plaintiffs in their motion, as well as by Defendants in opposition

thereto, and for the reasons set forth below, Plaintiffs’ motion to remand this matter to the Court

of Common Pleas of Philadelphia County, is granted.

II.    BACKGROUND

       A.      Facts Alleged in Plaintiffs’ Complaint 1

       Plaintiffs are professional emergency medical group practices that staff hospital

emergency departments and treat emergency room patients at thirteen Pennsylvania hospitals.

Plaintiffs’ Complaint (“Compl.”), ECF No. 1-1, ¶ 26. The UnitedHealth Defendants (“United

Defendants”) are insurance companies that pay insurance claims generated by Plaintiffs’

provision of medical services. See id. ¶¶ 14-21. Defendant Multiplan provides data analysis

services to the United Defendants. Id. ¶ 22.

       Pennsylvania and federal law, specifically the Emergency Medical Services System Act,

35 Pa. Cons. Stat. § 8101, et seq. (“EMSSA”) and the Emergency Medical Treatment and Labor

Act, 42 U.S.C. § 1395, et seq. (“EMTALA”), require emergency medical providers, including


1
        For purposes of Plaintiffs’ motion, the Court assumes the truth of the Complaint’s factual
allegations and draws reasonable inferences in Plaintiffs’ favor. See Steel Valley Auth. v. Union
Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987). The Court here includes certain legal
conclusions as stated in the Complaint for purposes of clarity where it would not otherwise do
so.

                                                  2
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 3 of 17




Plaintiffs, to provide treatment to patients who present themselves at hospitals without inquiry

into the individuals’ insurance status or ability to pay. Compl. ¶¶ 28-29. Plaintiffs aver that

because they are required to provide emergency services without regard to insurance status, the

law protects emergency service providers from predatory conduct by payors like the United

Defendants. Id. ¶ 31. For the claims at issue in this case, Plaintiffs contend that they must be

reimbursed “at a reasonable rate.” Id. ¶ 33.

       Plaintiffs state that the United Defendants are contractually and legally responsible for

ensuring that their members can receive emergency medical services (a) without obtaining prior

approval and (b) without regard to the “in network” or “out-of-network” status of the emergency

services provider. Compl. ¶ 37. The United Defendants highlight such coverage in marketing

their insurance products, inducing members to purchase their products and rely upon those

representations. Id. ¶ 38. Insurance companies such as the United Defendants typically demand

a lower payment rate from contracted participating providers (also referred to as “in-network

providers”). Id. ¶ 40. In return, insurance companies such as the United Defendants offer

participating providers certain contractual benefits, including, for example, rate certainty,

timeliness of payment, specified dispute resolution processes, and other benefits. Id. ¶ 41.

       For all of the reimbursement claims at issue in this lawsuit, Plaintiffs were non-

participating providers (also referred to as “out-of-network” providers), meaning they did not

have an express written agreement with the United Defendants to accept or be bound by

Defendants’ reimbursement policies or in-network rates. Compl. ¶ 42. Specifically, these claims

are (a) non-participating commercial claims (including for patients covered by Affordable Care

Act Exchange products), (b) that were adjudicated as covered, and allowed as payable by

Defendants, (c) at rates below the billed charges and a reasonable payment for the services



                                                  3
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 4 of 17




rendered, and (d) as measured by the community where they were performed and by the person

who provided them. Id. ¶ 43. Plaintiffs state that these claims do not involve coverage

determinations under any health plan that may be subject to ERISA or claims for benefits based

on assignment of benefits. Id. ¶ 45 n.1. The claims at issue in this lawsuit are brought by

Plaintiffs in their own right and on their own behalf, and not on behalf of any patient. Id.

       Plaintiffs claim that for many years, the United Defendants have allowed payment at 75-

90% of billed charges for Plaintiffs notwithstanding the absence of a written agreement between

the parties. Compl. ¶ 49. They state that this longstanding history establishes that a reasonable

reimbursement rate for the non-participating claims at issue is 75-90% of Plaintiffs’ billed

charge. Id. ¶ 50. Moreover, Plaintiffs allege that through this historical course of dealing,

Plaintiffs and the United Defendants have impliedly demonstrated their mutual assent to an

agreement requiring the United Defendants to reimburse Plaintiffs at a rate of 75-90% of billed

charges for emergency medical services rendered and requiring Plaintiffs to accept

reimbursement at 75-90% of billed charges as payment in full. Id. ¶ 51. According to Plaintiffs,

this course of behavior between the parties established “an enforceable, implied-in-fact

contract.” Id. However, and at the heart of this suit, Plaintiffs claim that beginning in January

2019, the United Defendants slashed their rate of reimbursement to Plaintiffs, conduct which

Plaintiffs contend constitutes a breach of the established implied-in-fact contract between the

parties. Id. ¶¶ 52-53. Plaintiffs further claim that the United Defendants have an extensive

history of manipulating reimbursement rates to the detriment of patients and providers, which the

Complaint sets forth in some detail. See id. ¶¶ 54-89.

        According to the Complaint, the United Defendants and Defendant MultiPlan, the United

Defendants’ data analyst, agreed to use false statements in the analysis and reports of the Data



                                                 4
                                              012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 5 of 17




iSight tool, an analytical tool developed by MultiPlan, to achieve the reimbursement reduction

discussed above. Compl. ¶ 90. Plaintiffs state that as a result of those activities, they have

suffered millions of dollars in financial losses. Id. ¶ 92. Defendants purportedly concealed their

scheme by hiding behind written agreements and false statements. Id. ¶ 94. Plaintiffs state that

since at least January 1, 2019, Defendants have falsely claimed to provide transparent, objective,

and geographically-adjusted determinations of reimbursement rates through the use of the Data

iSight tool. Id. ¶ 95. However, in reality, the Data iSight tool has been used to cover up and

justify paying reimbursement to Plaintiffs that is far less than the reasonable payment rate that

Plaintiffs have historically received. Id. ¶ 96.

       As evidence of this alleged conspiracy, the Complaint avers as follows. Despite the Data

iSight website’s claim to offer “[t]ransparency for You, the Provider,” and that the “website

makes the process for determining appropriate payment transparent to [providers] . . . so all

parties involved in the billing and payment process have a clear understanding of how the

reduction was calculated,” Plaintiffs state that the Data iSight tool uses layers of obfuscation to

hide and avoid providing the basis or method used to derive purportedly “appropriate” rates.

Compl. ¶¶ 99-100. Plaintiffs further state that for claims whose reimbursement is purportedly

determined by the Data iSight tool, non-participating providers (such as Plaintiffs) receive an

Explanation of Benefit form (“EOB”) from Defendants. Id. ¶¶ 102. Yet Defendants do not state,

on the face of the EOBs, or anywhere else, any reason for the dramatic cuts in rates of

reimbursement that non-participating providers are receiving. Id. ¶ 104. Instead, the EOBs

contain a note to call a toll-free number for Data iSight if there are questions about the claim. Id.

¶ 105. Plaintiffs state that they contacted MultiPlan/Data iSight at that number to discuss two

claims for the same procedure code, performed at the same facility, that had both been billed at



                                                  5
                                               012521
             Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 6 of 17




$700, but for which the Data iSight tool allowed at only 42% and 59% of billed charges. Id. ¶

106. After two weeks of attempting to contact Data iSight, a representative finally connected

with Plaintiffs; however, she was unable to explain why the two claims for the same procedure at

the same facility and billed at the same charge were reimbursed at different rates. Id. ¶ 107.

Nor could she explain the reason for the dramatic cuts in reimbursement rates for the two

procedures. Id. ¶ 108. When Plaintiffs continued to pursue the issue and spoke with a Data

iSight supervisor, the supervisor responded that “it is just an amount that is recommended and

sent over to United [Defendants].” Id. ¶ 111. Eventually, a member of Data iSight’s Quality

Control team offered to allow payment of both claims at 85% of their respective billed charges.

Id. ¶ 118.

       According to the Complaint, “transparency” is not the only false claim on the Data iSight

website; Defendants also falsely claim on the Data iSight website that reimbursement rates are

set in a “defensible, market tested” way. Compl. ¶¶ 120-21. Plaintiffs provide what they claim

are several examples of reimbursements that indicate that there are no objective, market-tested

criteria for reimbursement rates. See id. ¶¶ 128-30. They similarly state that Defendants, by way

of the Data iSight tool, falsely claim that there are geographic adjustments to rates of

reimbursement. See id. ¶ ¶ 134-36. The Complaint avers that contrary to those representations,

claims from providers in different geographic locations show that Data iSight does not adjust for

geographic differences but, instead, works as part of a scheme between Defendants to cut

uniformly out-of-network provider reimbursements across geographic locations. Id. ¶ 137.




                                                 6
                                              012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 7 of 17




Plaintiffs again provide what they claim are examples of the false nature of Data iSight’s

representations regarding geographic adjustments. 2 See id. ¶¶ 138-45.

       Based upon the above averments, Plaintiffs’ Complaint asserts claims for common law

conversion, civil conspiracy, breach of implied-in-fact contract, and quantum meruit, all under

Pennsylvania law.

       B.      Procedural Background

       Plaintiffs’ Complaint is dated September 15, 2020, see ECF No. 1-1; Defendants

removed the action to this Court on or about October 14, 2020, see ECF No. 1. On November 6,

2020, Plaintiffs filed their motion to remand the matter to state court. See ECF No. 20. On the

same date, Plaintiffs filed a motion to stay the proceedings pending a decision on their motion to

remand. See ECF No. 21. On November 13, 2020, the Court approved a stipulation between the

parties setting deadlines for Defendants to file motions for judgment on the pleadings and to

respond to Plaintiffs’ motion to remand. See ECF No. 30. Pursuant to that stipulation, on

November 20, 2020, a number of documents were filed: both of Defendants’ motions for

judgment on the pleadings, see ECF Nos 33, 36; MultiPlan’s opposition to Plaintiffs’ motion to

stay and Multiplan’s motion for costs, see ECF Nos. 34-35; and the United Defendants’ answer

and counterclaim, and opposition to Plaintiffs’ motion to stay, see ECF No. 37-38. On

December 3, 2021, in response to correspondence from the parties, the Court stayed the

remainder of briefing deadlines for all motions except Plaintiffs’ motion to remand, see ECF No.

41, which the Court further clarified in an Order dated December 9, 2020, see ECF No. 43. The




2
        Plaintiffs also claim that in 2018 Defendants entered into agreements with each other that
are consistent with agreements entered into by MultiPlan and other insurance providers, which
constitutes further evidence of Defendants’ conspiracy. See Compl. ¶¶ 146-57.
                                                7
                                             012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 8 of 17




remainder of the briefing relative to Plaintiffs’ motion to remand was completed between

December 11, 2020, and December 29, 2020. See ECF Nos. 44-45, 48.

III.   LEGAL STANDARDS & APPLICABLE LAW

       A.      The Law Governing Motions to Remand

       It is well established that the courts of the United States are courts of “limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The

original jurisdiction of a federal district court must be based on either diversity of citizenship as

set forth in 28 U.S.C. § 1332(a), or federal question jurisdiction as set forth in 28 U.S.C. § 1331.

USAA Fed. Sav. Bank v. Belfi, No. CV 19-3607, 2020 WL 5763585, at *2 (E.D. Pa. Sept. 28,

2020). “Removal from and remand to state court are governed by 28 U.S.C. §§ 1441, 1446, and

1447.” Bajrami v. Reliance Standard Life Ins. Co., 334 F. Supp. 3d 659, 661 (E.D. Pa. 2018). In

particular, “Section 1441(a) of Title 28 provides that civil actions filed in a state court in which a

federal district court would have original jurisdiction are removable by the defendant.” Belfi,

2020 WL 5763585, at *2. “The propriety of removal thus depends on whether the case

originally could have been filed in federal court.” City of Chi. v. Int'l Coll. of Surgeons, 522 U.S.

156, 163 (1997). Pursuant to 28 U.S.C. § 1447(c), “[a]fter removal, a plaintiff may file a motion

to remand based on either ‘any defect’ in removal procedure, or ‘lack of subject matter

jurisdiction.’” Bajrami, 334 F. Supp. 3d at 661-62.

       “When assessing a plaintiff's motion to remand, ‘removal statutes are to be strictly

construed against removal and all doubts should be resolved in favor of remand.’” Belfi, 2020

WL 5763585, at *2 (quoting Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir.

1985)); see Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir.

1987). The defendant has the burden of showing that an action has been properly removed.



                                                  8
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 9 of 17




Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 219 (3d Cir. 2005); Frederico v. Home Depot, 507

F.3d 188, 193 (3d Cir. 2007) (“[T]he party asserting federal jurisdiction in a removal case bears

the burden of showing, at all stages of the litigation, that the case is properly before the federal

court.”). “If at any time before final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c) (emphasis added).

       B.      The Law Governing Preemption and ERISA

       “Although the well-pleaded complaint rule would ordinarily bar the removal of an action

to federal court where federal jurisdiction is not presented on the face of the plaintiff's complaint,

the action may be removed if it falls within the narrow class of cases to which the doctrine of

‘complete pre-emption’ applies.” Pascack Valley Hosp. v. Local 464A UFCW Welfare

Reimbursement Plan, 388 F.3d 393, 399 (3d Cir. 2004) (quoting Aetna Health Inc. v. Davila, 542

U.S. 200, 206 (2004)), as amended (Dec. 23, 2004). “Complete preemption ‘recognizes that

Congress may so completely pre-empt a particular area that any civil complaint raising this select

group of claims is necessarily federal in character.’” N. Jersey Brain & Spine Ctr. v. United

Healthcare Ins. Co., No. CV 18-15631, 2019 WL 6317390, at *2 (D.N.J. Nov. 25, 2019)

(quoting Pascack Valley Hosp., 388 F.3d at 399), report and recommendation adopted, No. 18-

15631, 2019 WL 6721652 (D.N.J. Dec. 10, 2019).

       “ERISA’s civil enforcement mechanism, § 502(a), is one of those provisions with such

extraordinary pre-emptive power that it converts an ordinary state common law complaint into

one stating a federal claim for purposes of the well-pleaded complaint rule, and permits

removal.’” N. Jersey Brain & Spine Ctr., 2019 WL 6317390, at *2 (quoting N.J. Carpenters &

the Trustees Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 303 (3d Cir. 2014)). In

determining wither ERISA’s civil enforcement mechanism completely preempts an otherwise



                                                  9
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 10 of 17




state-law claim, the Court applies the standard first set forth by the U.S. Supreme Court in Aetna

Health Inc. v. Davila, 542 U.S. 200 (2004), and further discussed by the Third Circuit in Pascack

Valley Hosp. v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d 393 (3d Cir. 2004):

“a claim is completely preempted, and thus removable, under ERISA § 502(a) only if: (1) the

plaintiff could have brought the claim under § 502(a); 3 and (2) no other independent legal duty

supports the plaintiff's claim.” New Jersey Carpenters, 760 F.3d at 303 (emphasis in original)

(citing Pascack Valley Hosp., 388 F.3d at 400). “Because the test is conjunctive, a state-law

cause of action is completely preempted only if both of its prongs are satisfied.” Id. (citing

Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 328 (2d Cir. 2011)).

IV.    DISCUSSION

       A.      Whether Plaintiffs’ claims could have been brought directly under § 502(a)

               1.      The arguments of the parties

       Plaintiffs contend that the instant suit is unable to satisfy the first element of the

Davila/Pascack test—that Plaintiffs could have brought their claims under § 502(a)—for two

primary reasons: (1) claims premised on dispute over a rate of payment, as opposed to claims

premised on a dispute over a right to payment, are not cognizable under ERISA; and (2) there is

no ERISA standing here despite the existence of an assignment of rights/benefits. See Plaintiffs’

Memorandum in Support of Their Motion (“Pls.’ Mem.”), ECF No. 20, at 9-13.




3
        The first element of the test is often further broken down by courts into two sub-inquiries:
“Whether the plaintiff is the type of party that can bring a claim pursuant to Section
502(a)(1)(B), and [ ] whether the actual claim that the plaintiff asserts can be construed as a
colorable claim for benefits pursuant to Section 502(a)(1)(B).” Progressive Spine &
Orthopaedics, LLC v. Anthem Blue Cross Blue Shield, No. CV 17-536, 2017 WL 4011203, at *5
(D.N.J. Sept. 11, 2017) (emphasis in original). The Court’s analysis below treats first the second
sub-inquiry (whether a claim is colorable under ERISA), followed by treatment of whether
Plaintiffs’ assignments of benefits confer standing under ERISA.
                                                 10
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 11 of 17




        The United Defendants argue that the first element of the Davila/Pascack test is satisfied

here because Plaintiffs have obtained assignments of benefits—i.e., assignments of the benefit of

payment/reimbursement under their patients’ insurance plans—and as such they have standing to

bring their claims under ERISA themselves. See United Defendants’ Memorandum in

Opposition (“United Opp’n.”), ECF No. 45, at 8-10. As to the rate-of-payment/right-to-payment

distinction, the United Defendants contest that this is only a “right” to payment case: “it is

factually disputed whether the [ ] Plaintiffs were entitled to any payment from th[e] health

benefit plans.” Id. at 11 (emphasis in original). In particular, the United Defendants contend that

to adjudicate their counterclaims as well as Plaintiffs’ claims, the Court must determine (i)

whether Plaintiffs provided medical care and (ii) whether that care is covered under a benefits

plan—a determination the United Defendants argue cannot be made without reference to the

ERISA-covered benefits plans. See id. But even if this was truly a “rate” of payment case, the

United Defendants argue the rate-of-payment/right-to-payment distinction is inapplicable,

because the Third Circuit has only applied this distinction where the benefits at issue were the

result of something other than an ERISA-defined benefits plan, such as an express written

contract or statute. See id. at 12.

        MultiPlan, similar to the United Defendants, argues that because Plaintiffs “routinely”

obtain assignments of benefits, they could have brought their claims under ERISA pursuant to

such assignments, and it is of no moment that they “strategically” chose not to do so. See

MultiPlan’s Memorandum in Opposition (“MultiPlan Opp’n.”), ECF No. 44, at 7-8. MultiPlan

further states—again similar to the United Defendants—that the rate-of-payment/right-to-

payment distinction is not applicable here, because the Third Circuit has only applied this




                                                11
                                              012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 12 of 17




distinction in cases where there existed an “express written participation agreement,” which

Plaintiffs admit they do not have with Defendants. Id. at 12-13.

               2.      Plaintiffs’ claims could not have been brought directly under § 502(a)

        Beginning with the rate-of-payment/right-to-payment distinction, and whether this

distinction is of any import in determining whether Plaintiffs’ claims are colorable under ERISA

(this being the part of the inquiry within the first step of the Davila/Pascack test, see Progressive

Spine & Orthopaedics, LLC, 2017 WL 4011203, at *5)), the Court finds that Plaintiffs have the

stronger argument.

        At the outset, that the United Defendants’ “factually dispute[ ] whether the [ ] Plaintiffs

were entitled to any payment from th[e] health benefit plans,” United Opp’n. at 11 (emphasis in

original), is (1) facially implausible, because (a) it is uncontested that the United Defendants

have in fact already paid the at-issue claims, and (b) there is no indication on what basis the

United Defendants are asserting or can assert that these claims were incorrectly paid; and, more

importantly, (2) of no import, because in adjudicating Plaintiffs’ motion, the Court assumes the

truth of the Complaint’s factual allegations and draws all reasonable inferences in Plaintiffs’

favor. See Steel Valley Auth.., 809 F.2d at 1010; see also Compl. ¶ 42 (“[T]he Non-Participating

Claims are (a) non-participating commercial claims . . . that were adjudicated as covered, and

allowed as payable by Defendants . . . .”); ¶ 46 (“This Complaint concerns only the appropriate

rates of payment on the Non-Participating Claims, not whether a right to receive payment

exists.”).

        Having established that this action is basically a dispute over the rate of payment of

claims, there can be little doubt that Plaintiffs’ causes of action are not colorable under ERISA.




                                                 12
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 13 of 17




This is true notwithstanding the absence of an express agreement between Plaintiffs and the

United Defendants. 4

       Both of these points are illustrated in N. Jersey Brain & Spine Ctr. v. United Healthcare

Ins. Co.,No. CV 18-15631, 2019 WL 6317390, (D.N.J. Nov. 25, 2019), report and

recommendation adopted, No. 18-15631, 2019 WL 6721652 (D.N.J. Dec. 10, 2019), a case

directly on point. In N. Jersey Brain & Spine Ctr., plaintiff, a medical practice, alleged that at all

relevant times “it was an out-of-network healthcare provider that provided emergency and pre-

approved medically necessary services to 27 patients covered by healthcare plans sponsored,

funded, operated, controlled, and/or administered by defendants,” health insurance companies.

Id. at *1. Plaintiff alleged it had engaged in a course of dealing with defendants for a certain

reimbursement rate that established an implied contract, a contract that was breached when

defendants failed to remit reimbursement at the proper rate. Id. Plaintiff consequently asserted

state law claims for breach of implied contract, breach of the covenant of good faith and fair

dealing, unjust enrichment, and quantum meruit, among others. Id. On the issue of whether

plaintiff’s claims were colorable claims for benefits under ERISA, the court stated as follows:

       [Plaintiff’s] claims are not colorable claims for benefits under § 502(a). Section
       502(a) empowers a participant or beneficiary to sue “to recover benefits due to him
       under the terms of his plan, to enforce his rights under the terms of the plan, or to
       clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. §
       1132(a)(1)(B). Where a plaintiff “does not challenge the type, scope or provision
       of benefits under [an ERISA] healthcare plan,” any “[d]isputes over the amount of
       reimbursement are not preempted by ERISA.” East Coast Advanced Plastic
       Surgery v. AmeriHealth, Civ. A. No. 17-8409, 2018 WL 1226104, at *3 (D.N.J.
       Mar. 9, 2018); see also Thomas R. Peterson, M.D. PC v. Cigna Health & Life Ins.
       Co., Civ. A. No. 18-4764, 2018 WL 3586273, at *4 (D.N.J. July 25, 2018) (“ERISA
       does not pre-empt disputes over the amount of reimbursement.”); Emergency
       Physicians of St. Clare's v. United Health Care, Civ. A. No. 14-404, 2014 WL


4
       Indeed, Defendants’ provide little in the way of support for their conclusion that the
absence of an express agreement negates the applicability of the distinction between rate-of-
payment disputes and right-to-payment disputes.
                                                 13
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 14 of 17




       7404563, at *5 (D.N.J. Dec. 29, 2014) (“ERISA does not, however, preempt claims
       over the amount of coverage provided, which includes disputes over
       reimbursement.”).

       Here, plaintiff's claims are related to the amount of payment received, premised on
       implied agreements and representations that allegedly arose in the course of
       dealings between the parties, and not claims seeking coverage under a given health
       plan. See Am. Compl. ¶ 41 (“There is no dispute that defendants’ plan provides
       coverage for the patients and claims ... as defendants already issued partial
       payments.”). The fact that defendants sent [plaintiff] provider remittances which
       reference the terms of certain patients’ ERISA plans to explain their adjudication
       of the claims does not change the Court's analysis. Indeed, this Court has considered
       substantially similar allegations as those in the amended complaint and found that
       substantially similar breach of implied contract, breach of the covenant of good
       faith and fair dealing, unjust enrichment and quantum meruit, promissory estoppel,
       negligent misrepresentation, tortious interference with economic advantage, and
       New Jersey statutory claims are not colorable claims for benefits under an ERISA
       plan. See MHA, LLC v. Empire Healthchoice HMO, Inc., No. CV 17-6391, 2018
       WL 549641, at *3 (D.N.J. Jan. 25, 2018) (finding claims by out-of-network
       healthcare provider “are not the type permissible under Section 502(a) because
       “MHA does not challenge the type, scope or provision of benefits under
       Defendants’ healthcare plans. Rather, it seeks to assert rights as a third-party
       provider for payment”); N. Jersey Brain & Spine Ctr. v. Aetna Life Ins. Co., No.
       CV 16-1544, 2017 WL 659012, at *4 (D.N.J. Feb. 17, 2017) ((“Plaintiff does not
       contend that it is due additional monies under the patients’ ERISA plans. Quite to
       the contrary, Plaintiff alleges that it is owed monies based on its alleged contract
       with Aetna, separate and apart from the plan. Thus, Plaintiff is not suing Aetna
       based on any purported assignments from the patients of their rights under ERISA,
       but NJBSC's alleged rights under an independent contract with Aetna.”), report and
       recommendation adopted, No. 2:16-CV-01544, 2017 WL 1055957 (D.N.J. Mar.
       20, 2017).

Id. at *5 (emphasis in original).

       The Court agrees with the reasoning of N. Jersey Brain & Spine Ctr. and the many cases

on which it relies. Under this reasoning, it is clear that Plaintiffs here do “not challenge the type,

scope or provision of benefits under” an ERISA plan; rather, they “dispute the amount of

reimbursement” pursuant to an allegedly enforceable contract implied-in-fact which arose out of

an established course of dealing. Id. at *5 (citations omitted). As such, adjudication of

Plaintiffs’ claims will not require reference to or construction of an ERISA benefits plan, and



                                                 14
                                               012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 15 of 17




these claims are “not preempted by ERISA.” 5 Id. What is more, as N. Jersey Brain & Spine

Ctr. makes clear, this conclusion is not altered by the absence of an express agreement between

Plaintiffs and the United Defendants. See id.; see also E. Coast Advanced Plastic Surgery v.

Horizon Blue Cross Blue Shield of New Jersey, No. CV 18-7718, 2018 WL 6185544, at *5

(D.N.J. Sept. 17, 2018) (“[Plaintiff] argues that its claims are based on an implied-in-fact

contract that was created based on its dealings with [defendant] . . . . The Third Circuit has

distinguished disputes related to the amount to be reimbursed from disputes related to the right to

reimbursement. In Pascack Valley Hospital, the Third Circuit held that ERISA does not preempt

disputes regarding the amount of payment made to a provider. 388 F.3d 393, 403-04 (3d Cir.

2004). . . . For purposes of the motion to remand, the Court is satisfied that interpretation of the

Plan is not necessary to adjudicate [plaintiff’s] underpayment claims, and that they are not

colorable claims under § 502(a).”), report and recommendation adopted, No. CV 18-7718, 2018

WL 6178869 (D.N.J. Nov. 26, 2018).

       Turning to the second inquiry within the first step of the Davila/Pascack test—whether

the assignments of benefits which Plaintiffs received from their patients confer upon Plaintiffs

ERISA standing—Plaintiffs here too have the stronger argument. “[R]egardless of whether there

is one valid assignment at issue or more, plaintiff[s] explicitly plead[ ] ‘direct claims and causes

of action that are not predicated on an assignment of benefits from the patient,’ and ‘the mere

existence of an assignment does not convert [plaintiffs’] state law claim for breach of contract



5
       Compare MedWell, LLC v. Cigna Corp., No. CV 20-10627, 2020 WL 7090745, at *4
(D.N.J. Dec. 4, 2020) (finding claims colorable under ERISA where the case was “a ‘right to
payment’ case,” and “[Plaintiff], on behalf of patients/beneficiaries, [sought] payment from
[defendant] because [defendant] [ ] failed to pay altogether, even though it [was] obliged to
under th[e] plans”); Shore v. Indep. Blue Cross & Indep. Health Grp., No. CV 16-5224, 2016
WL 6821944, at *2 (E.D. Pa. Nov. 18, 2016) (finding plaintiff’s claims colorable under ERISA
where they arose out of an improper denial of claims under an ERISA-qualified health plan).
                                                 15
                                               012521
          Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 16 of 17




into a [derivative] claim to recover benefits under the terms of an ERISA plan.” N. Jersey Brain

& Spine Ctr., 2019 WL 6317390, at *5 (quoting North Jersey Brain & Spine Ctr., 2017 WL

659012, at *4, and citing MHA, LLC, 2018 WL 549641, at *3 n.3). As a consequence, Plaintiffs

do not have standing to assert their claims under ERISA.

        Because the Court has determined that (i) Plaintiffs’ claims are not the types of claims

that are colorable under ERISA and (ii) Plaintiffs lack standing to assert their claims under

ERISA, Plaintiffs could not have brought their claims directly under § 502(a). As such, the first

element of the Davila/Pascack test has not been satisfied. Plaintiffs’ claims are therefore not

completely preempted by § 502(a), and the Court need not determine whether the second

element of the Davila/Pascack test has been satisfied. Plaintiffs’ motion to remand to state court

is granted. 6

        B.      There is no basis for an award of fees

        Plaintiffs contend that Defendants’ removal of this action was objectively unreasonable,

and as such Plaintiffs seek an award of fees. See Pls.’ Mem. at 15-16. Title 28 U.S.C. § 1447(c)

provides that “[a]n order remanding the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.” “[A] district court has

broad discretion and may be flexible in determining whether to require the payment of fees under

section 1447(c).” Mints v. Educ. Testing Serv., 99 F.3d 1253, 1260 (3d Cir. 1996).

        Despite being ultimately unsuccessful and contrary to the reasoning and holdings of a

number of cases from within this Circuit, the Court cannot say that Defendants’ arguments in




6
       Additionally, the Court finds no basis for the parties to engage in jurisdictional discovery
as requested. See United’s Opp’n. at 18.
                                                16
                                              012521
         Case 5:20-cv-05094-JFL Document 49 Filed 01/25/21 Page 17 of 17




support of removal were made in bad faith or objectively unreasonable. As such, the Court

declines to award Plaintiffs fees.

V.     CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion to remand this action to the

Pennsylvania Court of Common Pleas, Philadelphia County, is granted.

       A separate Order follows this Opinion.

                                                     BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr.___________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                               17
                                             012521
